Case 3:19-cv-00054-NKM-JCH Document 173 Filed 08/23/21 Page 1 of 1 Pageid#: 1542



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION


                                                               Action No: 3:19cv54
   Kieran Ravi Bhattacharya                                    Date: 8/23/21
                                                               Judge: Joel C. Hoppe, USMJ
   vs.
                                                               Court Reporter: Karen Dotson,
   James B. Murray, Jr., et al                                 AT&T Conference Manager
                                                               Deputy Clerk: Karen Dotson



   Plaintiff Attorney(s)                              Defendant Attorney(s)
   Michael J. Lockerby                                Madeline Markelz Gibson
                                                      Calvin Cameron Brown



                                       LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                              DEFENDANT:
   1.                                                 1.



  PROCEEDINGS:
  Telephonic Motion Hearing:

  Doc #149 – Motion for Leave to File Second Amended Complaint

  Argument by counsel to amend complaint
  Court to issue R&R

  Parties argues over discovery dispute
  Court orders plaintiff to turn over all social media posts


  Time in court: 1 hour 34 minutes
